COOK, Judge
(concurring in the result):
In my opinion, essential steps in the fraudulent scheme engaged in by the appellant and 2 enlisted servicemen were sufficient to warrant the exercise of court-martial jurisdiction. See my separate opinions in United States v. Hedlund, 2 M.J. 11, 15 (C.M.A.1976); and United States v. Williams, 4 M.J. 336, 337 (C.M.A.1978). Thus, I need not decide, at this time, the situs of the completion of the offense.
Appellee filed a motion for a new trial before the Court of Military Review. That court dismissed the motion as moot in view of its resolution of the jurisdictional issue. The motion has not been renewed before this Court, and in view of our resolution of the jurisdictional issue, I join the majority in remanding the ease to the Court of Military Review for further consideration, including the motion for a new trial.